Thomson, P. J.
We have before ns a printed document labeled “Abstract of Record,” wbicb commences with a statement that tbis action wa,s brought to set aside a deficiency judgment rendered in a foreclosure proceeding against tbe appellants, on tbe ground of irregularity of service of summons in the proceeding, and on tbe ground of fraud, and that tbe answer denied generally tbe allegations of tbe complaint. Tbis is followed by wbat purports to be tbe testimony of certain witnesses, at tbe conclusion of wbicb we are informed that “tbe court rendered its findings in favor of tbe defendant and against the plaintiffs, and rendered judgment accordingly.” Except as recited above, the purported abstract contains no allusion to tbe pleadings or tbe judgment. It gives no bint which might warrant even a conjecture as to tbe nature of tbe supposed irregularity or the supposed fraud. Without a. knowledge of tbe issues, tbe testimony is unintelligible; and we are left in utter ignorance of wbat tbe court found or adjudged. Tbis so-called abstract of record is a totally meaningless document.
Let tbe judgment be affirmed.

Affirmed.